DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 13, 2020 has been entered.
 
Status of the Claims
Claims 1-6 and 8-13 were previously pending a subject to a final rejection dated July 17, 2020. In the RCE submitted on November 13, 2020, claims 1-5 and 8-13 were amended. Therefore, claims 1-6 and 8-13 are currently pending and subject to the following non-final action 

Response to Arguments
e most popular sensors which most smart-
phones have are accelerometer, gyroscope, magnetometer,
microphone, and camera
e most popular sensors which most smart-
phones have are accelerometer, gyroscope, magnetometer,
microphone, and camera.
Applicant’s arguments filed on Page 8 of the RCE, concerning the previous objection to claim 8 has been fully considered and found persuasive as applicant has amended the claim to overcome the objection. 
Applicant’s arguments filed on Pages 8-9 of the RCE, concerning the claim interoperation under 35 U.S.C 112(f) have been fully considered and found persuasive, as applicant has amended the claims to overcome the interpretation. 

Applicant’s arguments filed on Pages 9-11 of the RCE, concerning the previous rejection of claims 1-6 and 8-13 under 35 U.S.C. 101 have been fully considered, but are not found persuasive or moot in view of the amended claims and amended rejection below.
On Page 9 of the RCE, Applicant states “The inventions of amended independent claims 1,12, and 13 as a whole integrate the abstract idea into a practical application and provide an inventive concept because the amended independent claims 1,12, and 13 include additional elements of the ‘a vehicle including an onboard terminal which comprises a third CPU and a third memory, and the on-board terminal is configured to transmit a vehicle signal to the mobile terminal,’ ‘when a parking start instruction has not been received from the user for more than a predetermined time after the parking start time has been identified, the control unit is further configured to give a notification for promoting an instruction to start parking to the user, and when a parking end instruction has not been received from the user for more than a predetermined time after the parking end time has been identified, the control unit is further configured to give another notification for promoting another instruction to end parking to the user’. Those additional elements in combination are sufficient to integrate the abstract idea into a practical application and sufficient to amount to significantly more than the judicial exception. (See Diamond v. Diehr, 450 U.S. 175 (1981), and BASCOM Global Internet 
Examiner respectfully disagrees and notes that the additional element of the onboard terminal (configured to transmit a vehicle signal to the mobile terminal) which comprises a third CPU and a third memory, is recited at a high level of generality. Specifically, Para. 47 of Applicant’s PG Publication describes the on-board terminal as having generic hardware elements of a control unit 21, the communication unit 22, the storage unit 23, the operation unit 24, the display unit 25, the camera 26, and the sensor 27, which do no more than generally link the use of the judicial exception to a particular technological environment or field of use (vehicle computers) (See MPEP 2106.05(h)). Furthermore, Paras. 58 and 187 of Applicant’s PG Publication describes that the onboard terminal can send a signal to the mobile terminal, which does no more than add insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)); wherein sending a signal (i.e., transmitting data over a network) is a well-understood, routine and conventional activity previously known in the industry (See MPEP 2106.05(d)(II)). Therefore, when viewed as a whole/ordered combination, the onboard terminal (configured to transmit a vehicle signal to the mobile terminal) does not integrate the abstract idea into a practical application.
Examiner further notes that that “when a parking start instruction has not been received from the user for more than a predetermined time after the parking start time has been identified….give a notification for promoting an instruction to start parking to the user, and when a parking end instruction has not been received from the user for more than a predetermined time after the parking end time has been identified….give another See MPEP 2106.05(f)). Therefore, when viewed as a whole/ordered combination, the control unit does not integrate the abstract idea into a practical application.

Applicant’s arguments filed on Page 11 of the RCE, concerning the previous rejection of the claims under 35 U.S.C 112 (b) have been fully considered and found persuasive, as applicant has amended the claims to overcome the rejection.

Applicant’s arguments filed on Pages 11-12 of the RCE, concerning the previous rejection of claims 1-6 and 8-13 under 35 U.S.C. 103 have been fully considered, and are found persuasive in view of the amended claims.  

Claim Objection
Claim 1 is objected to for the following informality: claim 1 recites “the reservation information” in lines 25 and 29, however lines 19-20, which provide antecedent basis, recite “parking reservation information”. Therefore, lines 25 and 29 should recite “the parking reservation information” in claim 1. Similar issues exist for independent claims 12 and 13. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11, and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the control unit” in line 32. It is unclear whether the “control unit” in line 32 refers to: (i) a first control unit, in line 2; or (ii) a second control unit, in line 4. For examination purposes, the claim will be interpreted as referring to (i). Claim 13 recites similar limitations and will be interpreted similarly. 
Claims 2-6 and 8-11 are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-11 and 13 are directed to a system (i.e., a machine), and claim 12 is directed to a method. Therefore, all the claims fall within one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, 12 and 13, substantially recite a series of steps/functions of: 
Under broadest reasonable interpretation, the claims as a whole recite a certain method of organizing human activity, e.g., commercial interactions such as sales activities or behaviors. The mere recitation of generic computer components (Claims 1 and 13: (i) a mobile terminal including at least one sensor and a first control unit which comprises a CPU and a first memory; (ii) a server including a second control unit which comprises a second CPU and a second memory; (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory; Claim 12: (iv) a mobile terminal, (v) an on-board terminal of a vehicle, (vi) a sensor mounted on the mobile terminal, and (vii) a server) that are recited a high level of generality does not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because claims 1, 12 and 13 as a whole merely describe how to generally “apply” the above recited storing, reading, identifying, transmitting, receiving, determining and giving steps in a computer environment. Claims 1, 12, and 13 as a whole: (i) amount to “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity to the judicial exception. Claims 1 and 13 recite the additional elements: (i) a mobile terminal including at least one sensor and a first control unit which comprises a CPU and a first memory; (ii) a server including a second control unit which comprises a second CPU and a second memory; (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory; and Claim 12 recites the additional elements: (iv) a mobile terminal, (v) an on-
The additional elements of (i) a mobile terminal including at least one sensor and a first control unit which comprises a CPU and a first memory (for performing the storing user information, reading, identifying, and transmitting) in claims 1 and 13, and (iv) a mobile terminal (for performing the storing user information, reading, and transmitting) in claim 12, are recited at a high-level of generality (See Paras. 44 and 46 of Applicant’s PG Publication discussing the mobile terminal 20 including a controller unit 21, storage unit 23, and a sensor 27 – which includes various sensors), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (i) the mobile terminal’s at least one sensor (for detecting that a state of a user is changed between an on-board state) in claims 1 and 13, and (vi) a sensor mounted on the mobile terminal (that detects a state of a user is changed between an on-board state) in claim 12, are recited at a high-level of generality (See Paras. 46 and 55 of Applicant’s PG Publication discussing the mobile terminal 20’s sensor 27 – which includes various sensors, for detecting that the mobile terminal has changed from an onboard (moving in a vehicle) to a not onboard state), such that, when viewed as whole/ordered combination, it amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)) and, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (sensors) (See 
The additional elements of (ii) a server including a second control unit which comprises a second CPU and a second memory (for performing the storing the reservation information, receiving, and determining) in claims 1 and 13, and (vii) a server (for performing the storing the reservation information, receiving, and determining) in claim 12, are recited at a high-level of generality (See Para 42 Applicant’s PG Publication discussing the server 10 that includes a control unit 11, which includes a CPU 11a and memory 11b), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory (for transmitting a vehicle signal to the mobile terminal) in claims 1 and 13; and (v) an on-board terminal of a vehicle (for transmitting a vehicle signal to the mobile terminal) in claim 12, are recited at a high-level of generality (Paras. 47 and 187 of Applicant’s PG Publication describe the on-board terminal having the same elements/configuration of the mobile terminal), such that, when viewed as whole/ordered combination, it amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)) and, do no more than generally link the use of the judicial exception to a particular technological environment or field of use (vehicle computers) (See MPEP 2106.05(h)).
Simply using the additional elements as a tool to perform the abstract idea or “apply it”, reciting an additional element that does no more than generally link the use of the abstract idea to a particular technological environment or field of use, or reciting an additional element that adds insignificant extra-solution (e.g., pre-solution) activity to the 
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent), (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and (iii) add insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f));  (ii) generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)), and (iii) adding insignificant extra-solution activity (e.g., pre-solution activity, such as mere data gathering) to the judicial exception (See MPEP2106.05(g)), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Furthermore, the (i) the mobile terminal’s at least one sensor (for detecting that a state of a user is changed between an on-board state) in claims 1 and 13, and (vi) a sensor mounted on the mobile terminal (that detects a state of a user is changed between an on-board state) in claim 12, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (i) the mobile terminal’s at least one sensor and, (vi) a sensor mounted on the mobile terminal are See MPEP 2106.05(d)(II)).  Additionally, Paras. 46 and 55 of Applicant’s PG Publication generically disclose the mobile terminal’s sensor/sensor mounted on the mobile terminal (which includes various sensors, for detecting that the mobile terminal has changed from an onboard (moving in a vehicle) to a not onboard state) at a high-level of generality. 
Even further the (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory (for transmitting a vehicle signal to the mobile terminal) in claims 1 and 13; and (v) an on-board terminal of a vehicle (for transmitting a vehicle signal to the mobile terminal) in claim 12, amounts to insignificant extra-solution activity (e.g., pre-solution activity), such as mere data gathering (See MPEP 2106.05(g)). The (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory and, (v) an on-board terminal of a vehicle, are recited at a high-level of generality and perform generic computer functions (i.e., transmitting data over a network) that are well-understood, routine and conventional activities previously known in the industry (See MPEP 2106.05(d)(II)).  Additionally, Paras. 47 and 187 of Applicant’s PG Publication describe the on-board terminal having the same elements/configuration of the mobile terminal, at a high-level of generality.
Therefore, the additional elements of: (i) a mobile terminal including at least one sensor and a first control unit which comprises a CPU and a first memory; (ii) a server including a second control unit which comprises a second CPU and a second memory; (iii) a vehicle’s on-board terminal which comprises a third CPU and a third memory; and  Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claims 2-6, and 8 recite details of: calculating a parking fee for the parking section using the parking information and notifying the mobile terminal of the parking fee (claim 2); notifying the mobile terminal when determining that the parking in the parking section does not match the reservation details (claim 3); identifying the parking start time or the parking end time based on a reading result (claim 4); identifying the parking start time or the parking end time based on a time at which the identification information is read (claim 5); wherein the code is further correlated to time information, and identifying the parking start time or the parking end time based on the time information is read (claim 6); and detecting a start of parking or an end of parking based on a detection result, and identifying the parking start time or end time based on a time at which the start of parking or the end of parking is detected (claim 8) - which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 1, these judicial exceptions, when viewed as a whole/ordered combination, are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 2-6 and 8 are also ineligible.
Claim 9 further recites details of identifying the parking start time or end time - which merely narrows the previously recited abstract idea limitiaitions. Claim 9 recites the based on vehicle signal being received from the vehicle - which is recited at a high level of generality, and does no more than generally link the use of the abstract idea to a particular technological environment or field of use (signal technology) (See MPEP 2106.05(h)). Similar to claim 1, this recitation, when viewed as a whole/ordered combination, does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 9 is ineligible.
Claim 10 further recites details of detecting a start of parking or an end of parking and identify the parking start time or end time based on a time at which the start of parking or end of parking is detected- which merely narrows the previously recited abstract idea limitiaitions. Claim 10 recites the additional element of the detecting a start of parking or an end of parking being based on the vehicle signal from the vehicle - which is recited at a high level of generality, and does no more than generally link the use of the abstract idea to a particular technological environment or field of use (signal technology) (See MPEP 2106.05(h)). Similar to claim 1, this recitation, when viewed as a whole/ordered combination, does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 10 is ineligible.
Claim 11 recites the additional element of the code is a two-dimensional code image - which is recited at a high level of generality, and does no more than generally link the use of the abstract idea to a particular technological environment or field of use (encoding technology) (See MPEP 2106.05(h)); and similar to the bar code of Return Mail. Similar to claim 1, this recitation, when viewed as a whole/ordered combination, does not meaningfully integrate the abstract idea into a practical application and is not significantly more. Thus, claim 11 is ineligible.
Allowable Subject Matter
Claims 1-6 and 8-13 are allowable over the prior art; but are objected to and rejected under 35 U.S.C. 101 (and claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b)), as discussed above.
Examiner knows of no art which teaches or suggests, alone or in combination, claims 1, 12 and 13 in their entirety.
The closest prior art for claims 1, 12, and 13 is previously cited U.S. Patent Application Publication No. 2012/0130775 to Bogaard et al. (hereinafter “Bogaard”). Bogaard discloses processing a parking transaction for a user by receiving a parking identifier, and then sending the user identifier and the parking identifier to the server. The server stores parking session data including the start time, the end time, the cost of the parking session, an identifier for the parking provider, and an identifier for the user utilizing the parking session.
The nest closest prior art for claims 1, 12, and 13 is previously cited U.S. Patent Application Publication No. 2015/0051926 to Aaron et al. (hereinafter “Aaron”). Aaron discloses reserving parking spaces via a central management server, wherein the reservation request comprises the identifier of the rental site, the identifier of the user and/or the identifier of the vehicle – and triggers the countdown for the reservation time.
The nest closest prior art for claims 1, 12, and 13 is previously cited U.S. Patent Application Publication No. 2014/0365283 to Stenneth et al. (hereinafter “Stenneth”). Stenneth discloses a mobile device with a sensor that generates sensor data that describes the behavior of a user or an automobile associated with the user; wherein the sensor data may describe the position, speed, acceleration, rotational speed, orientation, 
The next closest prior art for claims 1, 12, and 13 includes currently cited U.S. Patent No. 10/043,388 to Kahn et al. (hereinafter “Kahn”). Kahn discloses an in-vehicle device that is capable of detecting when a user is driving or has parked; and a mobile device that also includes one or more sensors (accelerometer, gyroscope, camera, altimeter, pressure sensor, magnetometer, thermometer, and other sensors) that are used to detect the vehicle in motion, and the user getting into and out of the vehicle.
The next closest prior art for claims 1, 12, and 13 includes previously cited U.S. Patent Application Publication No. 2015/0356498 to Casanova et al. (hereinafter “Casanova”). Casanova discloses an SMS notification to computing device which can indicate the duration and cost for the parking permission granted. 
The next closest prior art for claims 1, 12, and 13 includes previously cited U.S. Patent Application Publication No. 2005/0261945 to Mougin et al. (hereinafter “Mougin”). Mougin discloses a central reservation unit that receives the booking request defined along with the identifier of the user if the identifier has been sent; wherein the user then presents the reservation code to the access control device associated with the corresponding parking space and the access control device verifies the reservation code.
Bogaard, Aaron, Stenneth, Kahn, Casanova, and Mougin alone or in combination with the other previously cited art, do not teach or suggest independent claims 1, 12 and 13.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628